IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-40195
                        (Summary Calendar)



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOHN OLIVO,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                         (4:99-CR-34-ALL)
                       --------------------
                          January 8, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Attorney Curtis Glover was appointed to represent Defendant-

Appellant John Olivo on appeal, and has now moved for leave to

withdraw, filing a brief as required by Anders v. California, 386
U.S. 738 (1967).   Olivo received a copy of counsel’s motion and

brief and requested an extension of time to file a response; on

September 7, 2000, we granted Olivo a thirty day extension, but

Olivo failed to file any response. We therefore consider counsel’s

pending motion to withdraw.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Our independent review of counsel’s brief and the record

discloses    no   non-frivolous   issues   for   appeal.   Accordingly,

counsel’s motion for leave to withdraw is granted, counsel is

excused from further responsibilities herein, and Olivo’s appeal is

dismissed.    See 5th Cir. R. 42.2.




                                    2